DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JAMES E. LINDER,
                             Petitioner,

                                    v.

                         STATE OF FLORIDA,
                            Respondent.

                              No. 4D19-2033

                          [January 16, 2020]

   Petition for writ of habeas corpus to the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Barbara A. McCarthy,
Judge; L.T. Case No. 06-013155CF10A.

   James E. Linder, Arcadia, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Melanie Dale
Surber, Senior Assistant Attorney General, West Palm Beach, for
respondent.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.